Citation Nr: 1008298	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-33 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Seven 
Rivers Regional Medical Center on May 21, 2008.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2008 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida, which is in the jurisdiction of the 
Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.  It is noted that this appeal 
is from a VAMC; however, Travel Board hearings are conducted 
at ROs.  As such, the matter must be handled by the AMC/RO.  
If, however, the case goes to the VAMC, it should be sent to 
the RO for scheduling of the hearing.


REMAND

In his substantive appeal (VA Form 9), received in December 
2008, the Veteran indicated that he desired a Board hearing 
before a Veterans Law Judge sitting at the RO.  Thereafter, 
in September 2009, he was advised that he had been scheduled 
for a video-conference hearing before a Veterans Law Judge 
for October 8, 2009.  Also in September 2009, prior to his 
scheduled Board hearing before the undersigned Veterans Law 
Judge, the Veteran submitted a request to reschedule such 
hearing.  He indicated that he would be unable to attend the 
October 2009 Board hearing as he did not have funds to travel 
until after the second Wednesday of each month.  As such, the 
Board finds good cause to reschedule the Veteran's video-
conference hearing.

The Board observes that the Veteran requested that his 
hearing be held at either the Lecanto VA Community Based 
Outpatient Clinic or the Gainesville VA Medical Center.  
However, he is hereby advised that Board hearings are 
conducted at ROs and not medical facilities. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video-conference hearing before a 
Veterans Law Judge.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


